NO. 12-11-00131-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

FELICIA LASHON HARTMAN,                                    §     APPEAL FROM THE 114TH
APPELLANT

V.                                                         §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §     SMITH COUNTY, TEXAS


                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant, who is pro se, has filed a motion to dismiss this appeal. No decision has been
delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered June 15, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)